Opinion by
Cline, J.
There were five entries covered by this protest, all filed at the port of San Luis, Ariz. It appeared that one of the officers of the importing firm arrived at the customhouse at 8:45 a. m. on the morning of January 2, 1940, and waited until the office was open for business at 9:00 a. m. and immediately presented those five entries in a “bunch,” with certified checks covering duty at 1)4 cents per pound on the cattle withdrawn, and that the collector stamped the first entry “9.00 a. m.,” the second “9.0002 a. m.,” the third “9.0005 a. m.,” the fourth “9.0007 a. m.,” and the fifth “9.0009 a. m.” At the trial it was stipulated that the entries were all presented to the collector in a bunch at 9:00 a. m., as recited in the protest. It appeared from the official documents that the established quota on cattle weighing 700 pounds or over for the first quarter of the year 1940 to be assessed at 1)4 cents per pound was 8,280 head, which was 57.107 percent of the total imports received at the opening hour of the quota; second, that on withdrawal of the animals covered by entry 1 SL in this case duty was assessed at 1)4 cents per pound on 352 head of cattle under that quota and at 3 cents per pound on the remaining 264 head, but that on the other four entries duty was assessed at 3 cents per pound, and no parts of the importation covered by those entries participated in the quota at 1)4 cents per pound. In view of Burr v. United States (9 Cust Ct. 13, C. D. 651) it was held that 57.107 percent of the cattle covered by the remaining four entries in this case should have been assessed with duty at cents per pound. The protest was sustained to that extent. The assessment of duty on the cattle covered by the first entry (1 SL), seeming to conform with the requirements of the quota, the protest was overruled as to that entry.